Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT by and between tw telecom inc. (the “Company”) and Larissa
Herda (the “Executive”), dated as of November 4, 2009 (“Effective Date”).

WHEREAS, the Company is desirous of employing the Executive in an executive
capacity on the terms and conditions, and for the consideration, set forth
herein, and the Employee is desirous of being employed by the Company on such
terms and conditions and for such consideration;

NOW, THEREFORE, the parties hereby agree as follows:

1. Term.

(a) Employment Period. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the three year anniversary thereof (the “Employment Period”);
provided that, on such three year anniversary of the Effective Date and two year
anniversary of such date thereafter (such date and each two anniversary thereof
to be referred to as the “Renewal Date”), unless previously terminated in
accordance with the provisions of Section 3 hereof, the Employment Period shall
be automatically extended so as to terminate two years from such Renewal Date,
unless, at least sixty (60) days prior to the Renewal Date, the Company or the
Executive gives notice to the other party that the Employment Period shall not
be so extended.

(b) Change of Control Employment Agreement. The Executive and the Company
acknowledge that they have also entered into a Change of Control Employment
Agreement (“COC Agreement”) of even date herewith. Upon the occurrence of the
Effective Date as defined in the COC Agreement, this Agreement will terminate
and will be superseded by the COC Agreement, except that such termination will
not relieve the Company of its obligation to pay any amount earned and payable
prior to the termination of this Agreement.

2. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as President and Chief Executive Officer, and
will perform such duties and responsibilities as may be assigned to the
Executive from time to time by the Board of Directors, and shall perform her
services at the headquarters of the Company in the Littleton, Colorado area, and
shall travel for business purposes to the extent necessary or appropriate in the
performance of such services.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all



--------------------------------------------------------------------------------

of his or her attention and time during normal business hours to the business
and affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to serve on corporate, civic or charitable
boards or committees (provided, that in the case of corporate boards or
committees, the Board has consented to such service), deliver lectures, fulfill
speaking engagements or teach at educational institutions and manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement and the Executive complies with applicable
provisions of the Company’s Code of Conduct and Code of Ethics.

(b) Compensation (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) of $850,000 payable
at such intervals as the Company pays executive salaries generally. The
Executive’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) pursuant to
its normal performance review policies for senior executives. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. The Annual Base Salary shall not be reduced
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
eligible to be awarded, for each fiscal year of the Company or portion of a
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) pursuant to the terms of the Company’s Annual Incentive Plan, as in
effect from time to time, based on a target percentage of the Annual Base Salary
paid to the Executive during such fiscal year of 175% (the “Target Bonus”). The
Executive acknowledges that his or her actual annual bonus will be at the sole
discretion of the Compensation Committee and may vary and range from 0% to 200%
of the target amount, depending on actual performance of the Company and the
Executive. “Annual Bonus” for any given fiscal year shall mean the amount, if
any, of annual bonus earned by the Executive with respect to the applicable
fiscal year of the Company, including amounts deferred. Each such Annual Bonus
shall be paid no later than 2 1/2 months after the end of the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Code.

(iii) Other Benefits. During the Employment Period: (A) the Executive shall be
entitled to participate in incentive, savings and retirement plans, practices,
policies and programs of the Company to the same extent as provided generally to
similarly situated executives of the Company; and (B) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive benefits under, welfare benefit plans, practices, policies and
programs provided by the Company to the same extent as provided generally to
similarly situated executives of the Company. The Company reserves the right to
amend or cancel any such plan, practice, policy or program in its sole
discretion, subject to the terms of such plan, practice, policy or program and
applicable law. In addition, the Company will pay Executive the annual sum of
$48,000 for the purpose of purchasing term life and

 

2



--------------------------------------------------------------------------------

supplemental disability insurance under policies arranged by the Company.
Executive shall be under no obligation to use the payments made by the Company
pursuant to the preceding sentence to purchase life or disability insurance. The
payments made to Executive hereunder shall not be taken into account for any
purpose under any retirement, profit sharing or other benefit plan of the
Company or any affiliate of the Company.

(iv) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the Company’s policies.

3. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
(as defined below) of the Executive has occurred during the Employment Period,
it may provide the Executive with written notice in accordance with Section 9(b)
of this Agreement of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the thirty (30) days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the absence of the Executive from the Executive’s duties with the Company on a
full-time basis for one hundred and eighty (180) consecutive days or one hundred
and eighty (180) days within any twelve month period as a result of incapacity
due to mental or physical illness.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) Executive’s conviction (treating a nolo contendere plea as a conviction) of
a felony (whether or not any right to appeal has been exercised);

(ii) willful refusal without proper cause to perform her obligations under this
Agreement;

(iii) misappropriation, embezzlement or reckless or willful destruction of
Company property;

(iv) willful and material breach of any statutory or common law duty of loyalty
to the Company having a significant adverse effect on the Company’s financial
condition or reputation; or

(v) Executive’s material breach of the covenants provided for in Section 7 of
this Agreement.

In the event (i) such termination is because of the Executive’s willful refusal
without proper cause to perform any one or more of her obligations under this
Agreement, (ii) such notice is the

 

3



--------------------------------------------------------------------------------

first such notice of termination for any reason delivered by the Company to the
Executive under this Section 5(b), and (iii) within 10 days following the date
of such notice the Executive shall cease her refusal and shall use her best
efforts to perform such obligations, the termination shall not be effective.

No act, or failure to act, shall be considered “willful” if it is done, or
omitted to be done, based upon authority (A) given pursuant to a resolution duly
adopted by the Board of Directors, or (B) based upon the advice of counsel for
the Company. With respect to the conduct described in Sections 3(b)(ii) through
3(b)(v) above, the Company shall provide the Executive with written notice
setting forth the details of any claimed breach.

(c) Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination (as defined below) to the other party
hereto given in accordance with Section 9(b) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice that
(i) indicates the termination provision in this Agreement relied upon and
(ii) specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice) if the Date of Termination (as
defined below) is other than the date of receipt of such notice. The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

(d) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein (which date shall not
be more than 30 days after the giving of such notice), as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause, death or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination, or such later date
specified by the Company, (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be, and
(iv) if the Executive’s employment is terminated by the Executive for any
reason, the date on which the Executive notifies the Company of such
termination, or such later date as is mutually agreed by the Company and the
Executive. Notwithstanding the foregoing, in no event shall the Date of
Termination occur until the Executive experiences, and the Company and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 3 constitutes, a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”

4. Obligations of the Company upon Termination. (a) Other Than for Cause, Death
or Disability. If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause, death or Disability:

 

4



--------------------------------------------------------------------------------

(i) the Company shall pay to the Executive the following amounts within thirty
(30) days after the Date of Termination, or with respect to the amounts set
forth in Sections 4(a)(i)(B) and 4(a)(i)(C), if later, within eight (8) days
after the Executive’s execution and delivery (without revocation) of a “Waiver
and Release” in substantially the form attached hereto as Exhibit A (the
“Release”), which Release must be delivered (and not revoked) not later than
twenty-one (21) days after the Date of Termination (or such longer period of
time permitted by the Company or required by applicable law, but in no event
later than the latest business day that is not more than two months after the
end of the calendar year in which the Date of Termination occurs) (the “Release
Deadline”):

(A) a lump sum in cash equal to the sum of (1) the Executive’s Annual Base
Salary and any accrued vacation pay through the Date of Termination, (2) the
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (other than any portion of such
Annual Bonus that was previously deferred, which portion shall instead be paid
in accordance with the applicable deferral arrangement and any election
thereunder) if such bonus has not been paid as of the Date of Termination, and
(3) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy, in
the case of each of clauses (1) through (3), to the extent not theretofore paid
(the sum of the amounts described in clauses (1) through (3) shall be
hereinafter referred to as the “Accrued Obligations”); and

(B) subject to the Executive’s delivery (and non-revocation) of the Release not
later than the Release Deadline, a lump sum in cash equal to 2.99 times the sum
of (1) the Executive’s Annual Base Salary and (2) the Target Bonus; and

(C) subject to the Executive’s delivery (and non-revocation) of the Release not
later than the Release Deadline, a lump sum in cash of $42,900 in lieu of
reimbursement for 18 months of premiums for the health care continuation
coverage mandated by the Consolidated Omnibus Budget Reconciliation Act;

(ii) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services, including office space and secretarial support, the
scope and provider of which shall be selected by the Executive in the
Executive’s sole discretion, provided that the cost of such outplacement shall
not exceed $75,000; and provided, further, that such outplacement benefits shall
end not later than one year following the Date of Termination;

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred

 

5



--------------------------------------------------------------------------------

to as the “Other Benefits”) in accordance with the terms of the underlying plans
or agreements.

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer as in effect on the Date of
Termination) (a “Specified Employee”), amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that would
otherwise be payable under Section 4(a)(i) during the six-month period
immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the Date of Termination, on the first business day
after the date that is six months following the Executive’s “separation from
service” within the meaning of Section 409A of the Code (the “409A Payment
Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits in accordance with the terms of the
underlying plans or agreements, (iii) an amount equal the product of (x) the
Target Bonus and (y) a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365 (the “Pro-rata Bonus”), and
(iv) an amount equal to the Executive’s Annual Base Salary that would have
otherwise been payable during the period commencing on the Date of Termination
and ending on the date thirty (30) days following the Date of Termination (the
“Supplemental Salary Payment”). Accrued Obligations, the Pro-rata Bonus and the
Supplemental Salary Payment shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Section 4(b) shall include death benefits
as in effect on the date of the Executive’s death with respect to similarly
situated executives of the Company and its affiliated companies and their
beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (i) the Accrued Obligations, (ii) a lump sum cash payment
equal to (x) 75% of the amount equal to (A) the sum of the Executive’s Annual
Base Salary and Target Bonus, multiplied by (B) 1.5, and (iii) the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations and the Disability Lump Sum shall
be paid to the Executive in a lump sum in cash within thirty (30) days of the
Date of Termination; provided, that in the event that the Executive is a
Specified Employee and if any payment that the Executive becomes entitled to
under this Agreement is considered deferred compensation within the meaning of
Section 409A of the Code, the Disability Lump Sum shall instead be paid, with
Interest, to the Executive on the 409A Payment Date.

(d) Cause; By the Executive. If the Executive’s employment shall be terminated
for Cause or the Executive’s employment shall be terminated by the Executive for

 

6



--------------------------------------------------------------------------------

any reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits in accordance with the terms of the underlying plans or
agreements, in each case to the extent theretofore unpaid. Accrued Obligations
shall be paid to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination.

5. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

6. No Mitigation; Legal Fees. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. In the event that the Executive prevails on
substantially all material issues in any contest by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement) (each, a “Contest”), the Company agrees to pay, to
the full extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur as a result of any Contest, plus, in each case, Interest,
provided, that the Executive shall have submitted an invoice for such fees and
expenses not later than thirty (30) days after the final resolution of such
Contest, and the Company shall make such payment within ten (10) days following
the Company’s receipt of an invoice from the Executive, but in no event later
than 2 1/2 months after the end of the calendar year in which such Contest is
finally resolved.

7. Restrictive Covenants. (a) Confidential Information. The Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, that shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and that shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.

(b) Non-competition. During the period commencing on the Effective Date and
ending on the 18-month anniversary of the Date of Termination (the “Covenant
Period”), the

 

7



--------------------------------------------------------------------------------

Executive shall not, directly or indirectly or through another, be or become an
officer, director, partner or employee of or consultant to or act in any
managerial capacity with or own any equity interest in any Competitive Business
Entity (as defined below); provided, however, that ownership of less than one
percent (1%) of the outstanding equity securities of any entity listed on any
national securities exchange or traded on the National Association of Securities
Dealers Automated Quotation System shall not be prohibited hereby. A
“Competitive Business Entity” is any Incumbent Local Exchange Carrier (as
defined in the Telecommunications Act of 1996), emerging telecommunications
provider or cable television or communication company that competes with the
Company in the provision of voice, data , Internet or other services to
customers in any state of the United States in which, as of the Date of
Termination, the Company or its controlled affiliates engages or has publicly
announced definitive plans to engage, in the ownership, operation or management
of such a business.

(c) Non-solicitation of Employees. During the Covenant Period, the Executive
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c).

(d) Prior Notice Required. The Executive hereby agrees that, prior to accepting
employment with any other person or entity during the Covenant Period, the
Executive will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.

(e) Documents; Conduct. The Executive hereby expressly covenants and agrees
that:

(i) following termination of the Executive’s employment with the Company for any
reason or at any time upon the Company’s request, the Executive will promptly
return to the Company all property of the Company in his or her possession or
control (whether maintained at his or her office, home or elsewhere), including,
without limitation, all copies of all management studies, business or strategic
plans, budgets, notebooks and other printed, typed or written materials,
documents, diaries, calendars and data of or relating to the Company or its
personnel or affairs; and

(ii) the Executive will not at any time publicly denigrate, ridicule or
intentionally criticize the Company or any of its products, properties,
employees, officers or directors, including, without limitation, by way of news
interviews, or the expression of personal views, opinions or judgments to the
news media; provided, however, nothing in this Section 7(e)(ii) shall prevent
the Executive from making any truthful statement to the extent (A) necessary
with respect to any Contest involving this Agreement or (B)

 

8



--------------------------------------------------------------------------------

required by law, subpoena or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order such person to disclose or make accessible such
information.

(f) Executive Covenants Generally.

(i) The Executive’s covenants as set forth in this Section 7 are from time to
time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

(ii) The Executive understands that the foregoing restrictions may limit his or
her ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he or she has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his or her
education, skills and ability), the Executive does not believe would prevent him
or her from otherwise earning a living. The Executive has carefully considered
the nature and extent of the restrictions place upon him or her by this
Section 7, and hereby acknowledges and agrees that the same are reasonable in
time and territory and do not confer a benefit upon the Company disproportionate
to the detriment of the Executive.

(g) Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 7.
Therefore, in the event of a breach or threatened breach of this Section 7, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunction relief in
order to enforce, or prevent any violations of, the provision hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.

(h) Interpretation. For purposes of this Section 7, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.

8. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than

 

9



--------------------------------------------------------------------------------

by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:   At the most recent address   on file at the Company. If
to the Company:   tw telecom inc.  

10475 Park Meadows Drive

Littleton, Colorado 80124

Attention: General Counsel

Facsimile: (303) 566-1777

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

10



--------------------------------------------------------------------------------

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(g) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within
thirty (30) days after the date of the Executive’s death. All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least ten (10) days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits that the Company is obligated to pay or
provide in any given calendar year shall not affect the in-kind benefits that
the Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits that constitute deferred compensation apply
later than the Executive’s remaining lifetime (or if longer, through the 20th
anniversary of the Effective Date). Within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify the Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Executive of the payments and benefits to, or otherwise adversely
affecting the rights of, the Executive under this Agreement.

(h) This Agreement supersedes and replaces in whole the Amended and Restated
Employment Agreement dated December 12, 2008 between the Company and the
Executive, and that Agreement shall be of no further force and effect as of the
date first written above.

(i) Notwithstanding the foregoing or anything in this Agreement to the contrary,
the Executive may be characterized, for purposes of tax withholding and
reporting, as an employee of tw telecom holdings inc. or another Affiliated
Entity, and any compensation and

 

11



--------------------------------------------------------------------------------

benefit obligations of the Company hereunder, other than any rights to equity
compensation in respect of the Company, may be performed or fulfilled by tw
telecom holdings inc. or another Affiliated Entity.

WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

Larissa Herda

/s/ Larissa Herda

tw telecom inc. By:  

/s/ Roscoe C. Young, II

Name:   Roscoe C. Young, II Title:   Chairman of the Compensation Committee

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Pursuant to the terms of the Employment Agreement made effective as of
November 4, 2009 between tw telecom inc. (the “Company”) and any successor and
the undersigned (the “Agreement”), and in consideration of the payments made to
me and other benefits to be received by me pursuant thereto,
                                , being of lawful age, do hereby release and
forever discharge the Company and its respective officers, shareholders,
subsidiaries, agents, and employees, from any and all actions, causes of action,
claims, or demands for general, special or punitive damages, attorneys’ fees,
expenses, or other compensation, which in any way relate to or arise out of my
employment with the Company or the termination of such employment, which I may
now or hereafter have, including without limitation, any alleged violation of:
Title VII of the Civil Rights Act of 1964, as amended; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; The Employee Retirement
Income Security Act of 1974, as amended (except for any vested benefits under
any tax qualified benefit plan); The Immigration Reform and Control Act, as
amended; The Americans With Disabilities Act of 1990, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Workers Adjustment and
Retraining Notification Act, as amended; The Fair Credit Reporting Act, as
amended; The Occupational Safety and Health Act, as amended; The Colorado
Anti-Discrimination Act – Colo. Rev. Stat. §24-34-301 et seq., as amended; The
Colorado Equal Pay Law – Colo. Rev. Stat. §8-5-101 et seq., as amended; The
Colorado Adoptive Parents Leave Act – Colo. Rev. Stat. §19-5-211, as amended;
The Colorado Testimony Protection – Colo. Rev. Stat. §8-2.5-101, as amended; The
Colorado Civil Rights Commissions’ Regulations – 3 CCR 708-1, as amended; The
Colorado Wage Payment and Work Hour Laws; the Colorado Whistleblower Protection
Law – Colo. Rev. Stat. §22-114-101 et seq., as amended; any other federal, state
or local civil or human rights law or any other local, state or federal law,
regulation, order or ordinance; any public policy, any Employer policy, plan,
practice or arrangement, all common law rights and claims, such as a breach of
contract (express or implied, oral or written), tort (negligent or intentional),
wrongful discharge, promissory estoppel, and any claim for fraud, omission or
misrepresentation, or any allegation for costs, fees, or other expenses
including

 

13



--------------------------------------------------------------------------------

attorneys’ fees incurred in these matters, through and including the date of
this release, provided, however, that the execution of this Release shall not
prevent the undersigned from bringing a lawsuit against the Company to enforce
its obligations under the Agreement or to seek damages for the breach of the
Agreement by the Company.

I AGREE THAT BY SIGNING THIS RELEASE I AM GIVING UP THE RIGHT TO SUE THE COMPANY
FOR AGE DISCRIMINATION UNDER STATE AND FEDERAL LAWS, INCLUDING THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (ADEA). I HAVE BEEN ADVISED THAT I HAVE
TWENTY-ONE (21) CALENDAR DAYS (OR SUCH LONGER TIME AS MAY BE REQUIRED BY
APPLICABLE LAW) TO CONSIDER THIS RELEASE. I HAVE ALSO BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO MY SIGNING OF THIS RELEASE. I MAY RETURN THE RELEASE
PRIOR TO THE EXPIRATION OF THE 21-DAY PERIOD BUT I AGREE THAT I HAVE NOT BEEN
REQUIRED TO DO SO AND THAT I HAVE BEEN INFORMED OF MY RIGHT TO TAKE THE ENTIRE
21 DAYS (OR SUCH LONGER TIME AS MAY BE REQUIRED BY APPLICABLE LAW) TO CONSIDER
THE RELEASE. I AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD (OR SUCH LONGER TIME AS MAY BE REQUIRED
BY APPLICABLE LAW).

I agree that after I have signed and delivered this Release to the Company, this
Release will not be effective or enforceable until the end of a seven-day
revocation period beginning on the day that I deliver this Release to the
Company. During this seven-day period, I may revoke this Release, without reason
and in my sole judgment, but I may do so only by delivering a written statement
of revocation to the Company. I understand that any revocation must be delivered
personally or sent by registered or certified mail, postage prepaid, to Tina
Davis, Sr. Vice President and Deputy General Counsel, tw telecom inc., 10475
Park Meadows Drive, Littleton, CO 80124, or any other individual designated in
writing by Company as

 

14



--------------------------------------------------------------------------------

authorized to receive the revocation. If the Company does not receive my written
statement of revocation by the end of the revocation period, this Release will
become legally enforceable and I may not thereafter revoke this Release. I
further state that I have read this document and the Agreement referred to
herein, that I know the contents of both and that I have executed the same as my
own free act.

WITNESS my hand this              day of                             .

 

15